14-914
     Liu v. Lynch
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A201 107 400
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   21st day of September, two thousand fifteen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            DENNIS JACOBS,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   BIN LIU,
14                  Petitioner,
15
16                  v.                                               14-914
17                                                                   NAC
18
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Henry Zhang, Zhang & Associates,
25                                       P.C., New York, New York.
26
27   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
28                                       Assistant Attorney General; Blair T.
29                                       O’Connor, Assistant Director; Eric
 1                                W. Marstellar, Senior Litigation
 2                                Counsel, Office of Immigration
 3                                Litigation, United States
 4                                Department of Justice, Washington,
 5                                D.C.
 6
 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review is

10   DENIED.

11       Petitioner Bin Liu, a native and citizen of The People’s

12   Republic of China, seeks review of a February 14, 2014, decision

13   of the BIA affirming a March 28, 2012, decision of an Immigration

14   Judge (“IJ”) denying Liu’s application for asylum, withholding

15   of removal, and relief under the Convention Against Torture

16   (“CAT”).   In re Bin Liu, No. A201 107 400 (B.I.A. Feb. 14, 2014),

17   aff’g No. A201 107 400 (Immig. Ct. N.Y. City Mar. 28, 2012).

18   We assume the parties’ familiarity with the underlying facts

19   and procedural history in this case.

20       We have considered both the IJ’s and the BIA’s opinions “for

21   the sake of completeness.”    Wangchuck v. DHS, 448 F.3d 524, 528

22   (2d Cir. 2006).   The applicable standards of review are well

23   established.   See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v.

24   Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008) (per curiam).
                                     2
1        For asylum applications like Liu’s, governed by the REAL

2    ID Act, the agency may, “[c]onsidering the totality of the

3    circumstances . . . base a credibility determination on the

4    demeanor,    candor,    or   responsiveness        of    the   applicant    or

5    witness, the inherent plausibility of the applicant’s or

6    witness’s account,” and inconsistencies in an applicant’s

7    statements    and    other   record       evidence     “without   regard    to

8    whether” they go “to the heart of the applicant’s claim.”

9    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

10   Here, the IJ’s adverse credibility determination is supported

11   by substantial evidence.

12       The IJ reasonably relied on material discrepancies between

13   Liu’s asylum application and testimony, including the date of

14   his arrest.     Moreover, Liu testified that police burned his

15   underground    church    down   after       he   was    arrested,   but    his

16   application     made    no   mention        of   this     incident.   These

17   inconsistencies are supported by the record.               Xiu Xia Lin, 534
18 F.3d at 163-64.        The IJ was not required to accept Liu’s

19   explanations.       Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir.

20   2005).


                                           3
1        The IJ also reasonably relied on Liu’s inconsistent

2    testimony concerning his household register.     Liu submitted a

3    household register booklet showing he lived with his uncle,

4    testified that the register was accurate, but then later

5    testified that he had never seen the booklet or lived with his

6    uncle.   This inconsistency is supported by the record, and the

7    IJ was entitled to rely on it.   Xiu Xia Lin, 534 F.3d at 163-64.

8        The IJ may have erred in finding Lin’s various physical

9    descriptions of his church inconsistent, but this error would

10   not require remand.   Cao He Lin v. U.S. Dep’t of Justice, 428

11 F.3d 391, 402 (2d Cir. 2005) (holding that we are not required

12   to remand if it is “clear that the same decision would have been

13   reached in the absence of the errors”).    Ultimately, the IJ’s

14   adverse credibility determination is supported by substantial

15   evidence.    8 U.S.C. § 1158(b)(1)(B)(iii).    This finding was

16   sufficient to deny asylum, withholding of removal, and CAT

17   relief, as all three claims were based on the same factual

18   predicate.   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

19   2006) (withholding); Xue Hong Yang v. U.S. Dep’t of Justice,

20   426 F.3d 520, 523 (2d Cir. 2005) (CAT).


                                      4
1       For the foregoing reasons, the petition for review is

2   DENIED.

3                             FOR THE COURT:
4                             Catherine O=Hagan Wolfe, Clerk




                               5